Case 2:13-cv-00457-JMV-MF Document 310 Filed 10/16/19 Page 1 of 2 PageID: 8131



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


 AMA REALTY LLC,

                 Plaint jff
                                                          Civil Action No. 13-457 (JMV) (MF)
         V.
                                                                         ORDER
 9440 FAIRVIEW AVENUE LLC, et al,

                 Defendants.


John Michael Vazguez, U.S.D.J.

        The Court reviewed the submissions from the parties. D.E. 291, 292, 293, 294, 295, 296,

297,298,299,301, 302, 304, 307. The Court then heard from counsel during a pretrial conference

on October 16, 2019. For the reasons stated on the record, and for good cause shown,

        IT IS on this 16th day of October, 2019,

        ORDERED that by 5:00 PM on October 18, 2019, the parties shall provide to the Court a

complete list with the names of all parties, counsel, and witnesses. This list will be distributed to

the potential jurors; and it is ifirther

        ORDERED that by 5:00 PM on October 18, 2019, the parties shall exchange complete

copies of trial exhibits. The parties may exchange such copies electronically; and it is ffirther

        ORDERED that Plaintiffs request that no restrictions should be placed on the testimony

ofPlaintiffls expert Donald Elias, D.E. 301,is DENIED. Mr. Elias may testi& as indicated in the

Final Pretrial Order, D.E. 253, that is, “as to the amount of contaminated material dumped by

Defendants onto the AMA Property”; and it is further
Case 2:13-cv-00457-JMV-MF Document 310 Filed 10/16/19 Page 2 of 2 PageID: 8132




       ORDERED that the parties shall submit, in Word format, a redline copy containing any

edits as to the draft neutral statement of the case and the draft preliminary jury instructions.


                                                         C\etOCl /
                                                       John M{Ehael Vazqu%,iU(S.D.J.




                                                  2
